DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 06-29-2020, 10-07-2021, and 10-18-2021 have been considered.
The references cited in the incoming International Search Authority and incoming ISR have been considered by the examiner.

Drawings
The drawings were received on 06-29-2020. These drawings are being considered by the examiner.

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 17/297,293. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 17/297,293. Although the claims at issue are not identical, they are not patentably distinct from each other.

Analysis for claim 1:
an output interface configured to output, to a moveable body (Application No. 17/297,293: [claim 1] an output interface configured to output to the moveable body instructions to perform the action of the moveable body determined by the processor), an instruction to perform an action of the moveable body determined by a processor; and the processor configured to detect an image of an object from a surrounding image capturing surroundings of the moveable body, and determine the action of the moveable body based on a state of the object; determine a first action of the moveable body based (Application No. 17/297,293: [claim 1] a processor configured to perform an action determination process to detect a state of another moveable body from a surrounding image capturing surroundings of a moveable body and determine an action of the moveable body based on the detected state of the another moveable body), output information with an instruction to perform the first action to the moveable body via the output interface (Application No. 17/297,293: [claim 1] output instructions to perform the determined first action to the moveable body via the output interface), and determine a second action of the moveable body based on the state of the object detected from the surrounding image after the first action by the moveable body (Application No. 17/297,293: [claim 1] and determine a second action of the moveable body when determining that the another moveable body is driving recklessly based on a second state of the another moveable body detected from a surrounding image captured after the first action by the moveable body).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothfuss (DE 102014111023 A1).

REGARDING CLAIM 19, Rothfuss teaches, detecting an image of an object from a surrounding image capturing surroundings of a moveable body (Rothfuss: [0030] The video camera 12 of the vehicle 61 recognizes the two people 65 in combination with the zebra crossing 64.); determining a first action of the moveable body based on a state of the object (Rothfuss: [0030] ...the evaluation unit 21 cannot unambiguously assess by means of its recognition software 41 whether the persons 65 want to cross the zebra crossing 64 or not. The decision software 42 therefore uses a horn 55 of the interaction device 51 for signaling 5 of the interaction 4 in order to draw attention to the vehicle 61.); outputting information with an instruction to perform the first action to the moveable body (Rothfuss: [0032] for example a brief flasher to signal the car 75 that the vehicle 71 is planning to give it priority when passing the construction site 73 to admit.); and determining a second action of the moveable body based on the state of the object detected from the surrounding image after the first action by the moveable body (Rothfuss: [0030] The evaluation unit 21 now assesses this traffic situation 60 in such a way that the people 65 do not want to cross the zebra crossing 64 and controls the planned driving maneuver 9. The vehicle 61 consequently moves slowly over the zebra crossing 64 and continues its journey along the roadway 62.).

REGARDING CLAIM 20, Rothfuss teaches, detecting an image of another moveable body from the surrounding image capturing surroundings of the moveable body; determining a first action of the moveable body based on a first state of the another moveable body; and determining a second action of the moveable body when a meaningful reaction of the another moveable body to the first action is not obtained based on a second state of the another moveable body detected from the surrounding image after the first action by the moveable body (Rothfuss: [0032] In the second traffic situation 70 according to FIG. 4, an automated vehicle 71 is confronted with a traffic obstacle 73, such as a construction site or a construction worker who is on the roadway 72, whereby the evaluation unit 21 recognizes that a traffic situation that does not conform to the rules is present this construction site, for example, is not regulated by a traffic light switch for orderly driving past. Show AlternativeClose The lane 72 of the vehicle 71 is blocked here by a construction site 73 and forces the vehicle 71 to allow a vehicle 75 approaching on the opposite lane to pass. This carriage 75, however, slows down the journey and comes to a standstill. The ambiguity of this traffic behavior of the car 75 causes the vehicle 71 to interact 4 after an evaluation 3 of the traffic situation, for example a brief flasher to signal the car 75 that the vehicle 71 is planning to give it priority when passing the construction site 73 to admit. The carriage 75 for its part reacts to this signal in that it seeks eye contact with the passenger of the vehicle 71 or starts slowly. The vehicle 71 now correctly interprets this reaction to the effect that the wagon 75 takes the priority granted to it, and consequently stops the driving maneuver 9 until the wagon 75 has completely passed the vehicle 71 before it begins its journey and the construction site 73 happened.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss (DE 102014111023 A1) in view of Sweeney (US 20170240098 A1).

REGARDING CLAIM 1, Rothfuss teaches, an output interface configured to output, to a moveable body (Rothfuss: [0010] The planned interaction can preferably include a driving movement or stopping of the vehicle, a sound signal of the vehicle, a light signal of the vehicle or a screen display of the vehicle; [0025] This interaction 4, which is selected according to the best-guess method, for example, can include a driving movement or stopping of the vehicle, a sound signal of the vehicle, a light signal of the vehicle or a screen display of the vehicle or the like.), an instruction to perform an action of the moveable body determined by a processor; and the processor configured to detect an image of an object from a surrounding image capturing surroundings of the moveable body, and determine the action of the moveable body based on a state of the object; determine a first action of the moveable body based on the state of the object detected from the surrounding image (Rothfuss: [0030] The operating principle of the device 10...The video camera 12 of the vehicle 61 recognizes the two people 65 in combination with the zebra crossing 64...the evaluation unit 21 cannot unambiguously assess by means of its recognition software 41 whether the persons 65 want to cross the zebra crossing 64 or not. The decision software 42 therefore uses a horn...The vehicle 61 consequently moves slowly over the zebra crossing 64 and continues its journey along the roadway 62; [0032] In the second traffic situation...whereby the evaluation unit 21 recognizes that a traffic situation that does not conform to the rules is present this construction site, for example, is not regulated by a traffic light switch for orderly driving past... This carriage 75, however, slows down the journey and comes to a standstill. The ambiguity of this traffic behavior of the car 75 causes the vehicle 71 to interact 4 after an evaluation 3 of the traffic situation, for example a brief flasher to signal the car 75 that the vehicle 71 is planning to give it priority when passing the construction site 73 to admit...and consequently stops the driving maneuver 9 until the wagon 75 has completely passed the vehicle 71 before it begins its journey and the construction site 73 happened.), and determine a second action of the moveable body based on the state of the object detected from the surrounding image after the first action by the moveable body (Rothfuss: [0030] cited supra; [0032] cited supra).
Rothfuss does not explicitly disclose, output information with an instruction to perform the first action to the moveable body via the output interface.
However, in the same field of endeavor, Sweeney teaches, “The intention signaling system can provide the intention output to the human driver of the proximate vehicle indicating that the AV will proceed through the intersection first. In many examples, the intention signaling system can display the intention output on a number of displays visible to the human driver. Such displays can be situated within the AV (e.g., a head-up display) or integrated with or otherwise mounted to the exterior surfaces of the AV (e.g., as a bumper displays along the front and/or rear bumper of the AV or on the side panels of the AV)” (Sweeney: [0013]); The permissive output can further include a visual output 407 on the display devices (e.g., the bumper display 414 and the mirror displays 426). The visual output 407 can include a text-based output, such as “Please proceed to cross” as shown in FIG. 4A (Sweeney: [0084]); [FIG. 5 (557) (559) (570) (580) (585)] output information with an instruction to perform the first action to the moveable body (Sweeney: [FIG. 5]), for the benefit of enabling AVs and SDVs, when interacting with human drivers approaching intersections, pedestrians in crosswalks, cyclist in bicycle lanes, vehicle and pedestrians in parking lots, crowded areas, etc., signal intentional or permissive signaling, where humans typically provide expressions such as hand signals (e.g., hand waving) to other humans indicating acquiescence and/or intent (Sweeney: [0002]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify methods for determining ambiguous traffic situations disclosed by Rothfuss to include intention signaling system taught by Sweeney. One of ordinary skill in the art would have been motivated to make this modification in order to enable AVs and SDVs, when interacting with human drivers approaching intersections, pedestrians in crosswalks, cyclist in bicycle lanes, vehicle and pedestrians in parking lots, crowded areas, etc., signal intentional or permissive signaling, where humans typically provide expressions such as hand signals (e.g., hand waving) to other humans indicating acquiescence and/or intent.

REGARDING CLAIM 2, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, the processor is configured to determine the second action when a meaningful reaction of the object to the first action is not obtained based on the state of the object detected from the surrounding image after the first action by the moveable body (Rothfuss: [0030] cited supra; [0032] cited supra).
Rothfuss does not explicitly recite the terminology "the processor is configured to determine the second action when a meaningful reaction of the object to the first action is not 

REGARDING CLAIM 3, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, the object is a person; and the processor is further configured to detect a state of the person based on at least one of a movement direction of the person, a direction of a face or gaze of the person, and movement of a hand or foot of the person (Rothfuss: [0080] In further aspects, the intention signaling system 235 can further determine a direction one or more of the pedestrians 418 are facing to determine whether the pedestrians 418 show any signs or expression to cross the road on which the AV 400 travels. In response to identifying the pedestrians 418 and/or determining that the pedestrians 418 may wish to cross the road, the intention signaling system 235 can determine whether the AV 400 or the pedestrians 418 have right-of-way.).

REGARDING CLAIM 4, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, the processor is configured to determine the first action and the second action to be at least one of move forward, move backward, stop, decelerate, change course, turn on lights, flash headlights, activate turn signal, honk horn, external display, maintain (Rothfuss: [0080] the intention signaling system 235 can determine whether the AV 400 or the pedestrians 418 have right-of-way; [0081] If the AV 400 has right-of-way, then the intention signaling system 235 can generate an intention output signaling to the pedestrians that the AV 400 intends to pass the pedestrians without yielding... one or more flashing red palms on a set of forward facing displays of the AV 400...display the intention output until the AV 400 has passed the pedestrians 418 and then terminate the intention output thereafter...generate a courtesy output, or “thank-you”... proceed with extreme caution...; see ¶[0043-0044] for evasive maneuvering).

REGARDING CLAIM 5, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, the processor is configured to determine the first action and the second action in accordance with a predetermined order of priority from among move forward, move backward, stop, decelerate, change course, turn on lights, flash headlights, activate turn signal, honk horn, external display, maintain current state, output audio, and project a predetermined image (Rothfuss: [0030] cited supra; [0032] cited supra).

REGARDING CLAIM 6, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, the predetermined order of priority is based on a surrounding environment (Rothfuss: ¶[0030-0032] supra).

REGARDING CLAIM 7, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, the processor is further configured to detect an image of another moveable body from the surrounding image capturing surroundings of the moveable body; determine an action of the moveable body based on a state of the another moveable body; perform action determination processing by determining the first action of the moveable body based on a first state of the another moveable body detected from the surrounding image, output information with an instruction to perform the first action to the moveable body via the output interface, and determine the second action of the moveable body when a meaningful reaction of the another moveable body to the first action is not obtained based on a second state of the another moveable body detected from the surrounding image after the first action by the moveable body (Rothfuss: [0032] In the second traffic situation 70 according to FIG. 4, an automated vehicle 71 is confronted with a traffic obstacle 73, such as a construction site or a construction worker who is on the roadway 72, whereby the evaluation unit 21 recognizes that a traffic situation that does not conform to the rules is present this construction site, for example, is not regulated by a traffic light switch for orderly driving past. Show Alternative Close The lane 72 of the vehicle 71 is blocked here by a construction site 73 and forces the vehicle 71 to allow a vehicle 75 approaching on the opposite lane to pass. This carriage 75, however, slows down the journey and comes to a standstill. The ambiguity of this traffic behavior of the car 75 causes the vehicle 71 to interact 4 after an evaluation 3 of the traffic situation, for example a brief flasher to signal the car 75 that the vehicle 71 is planning to give it priority when passing the construction site 73 to admit. The carriage 75 for its part reacts to this signal in that it seeks eye contact with the passenger of the vehicle 71 or starts slowly. The vehicle 71 now correctly interprets this reaction to the effect that the wagon 75 takes the priority granted to it, and consequently stops the driving maneuver 9 until the wagon 75 has completely passed the vehicle 71 before it begins its journey and the construction site 73 happened; [FIG. 4]).

REGARDING CLAIM 8, Rothfuss in view of Sweeney remain as applied above to claim 7, and further, Rothfuss also teaches, the first action and the second action are at least one of move forward, move backward, stop, decelerate, change course, turn on lights, flash headlights, activate turn signal, honk horn, external display, maintain current state, output audio, and project a predetermined image (Rothfuss: [0030] cited supra; [0032] cited supra); and wherein the processor is configured to detect at least one of move forward, move backward, stop, decelerate, steering direction, change course, turn on lights, flash headlights, activate turn signal, honk horn, external display (Rothfuss: [0030] cited supra; [0032] cited supra), and maintain current state by the another moveable body as the first state and the second state (Rothfuss: [0030] cited supra; [0032] cited supra).

REGARDING CLAIM 9, Rothfuss in view of Sweeney remain as applied above to claim 7, and further, Sweeney also teaches, the processor is configured to predict a path of the moveable body and a path of the another moveable body based on the first state (Sweeney: [0080] In further aspects, the intention signaling system 235 can further determine a direction one or more of the pedestrians 418 are facing to determine whether the pedestrians 418 show any signs or expression to cross the road on which the AV 400 travels. In response to identifying the pedestrians 418 and/or determining that the pedestrians 418 may wish to cross the road, the intention signaling system 235 can determine whether the AV 400 or the pedestrians 418 have right-of-way), and when a collision between the moveable body and the another moveable body is predicted (Sweeney: [0089]...In many examples, the intention signaling system 235 can determine whether a potential conflict may occur between the AV and the external entity (505). As described, the external entity may be a human-based entity, such as a pedestrian, a bicyclist, a human-driven vehicle, and the like. The potential conflict may be anything from a simple right-of-way decision at a four-way stop, to a potential collision or other accident.), the processor is further configured to determine the second action to be stop or decelerate until prediction of the collision is resolved when the second state is move forward or maintain current state (Sweeney: [0042] ...the event logic 124 can trigger a response to a detected event. A detected event can correspond to a roadway condition or obstacle which, when detected, poses a potential hazard or threat of collision to the vehicle 10...the event logic 124 can detect potholes, debris, objects projected to be on a collision trajectory, and the like. Thus, the event logic 124 can detect events which enable the control system 100 to make evasive actions or plan for any potential threats.), and-to determine the second action to be move forward or flash headlights when the second state is any of stop, decelerate, or change course (Sweeney: [0045] When an anticipated dynamic object of a particular class does in fact move into position of likely collision or interference, some examples provide that event logic 124 can signal the event alert 135 to cause the vehicle control 128 to generate commands 85 that correspond to an event avoidance action 145. For example, in the event of a bicycle crash in which the bicycle (or bicyclist) falls into the path of the vehicle 10, event logic 124 can signal the event alert 135 to avoid the collision. The event alert 135 can indicate (i) a classification of the event (e.g., “serious” and/or “immediate”), (ii) information about the event, such as the type of object that generated the event alert 135, and/or information indicating a type of action the vehicle 10 should take (e.g., location of object relative to path of vehicle, size or type of object, etc.). In addition, the intent logic 121 can utilize the event alert 135 to cause the controller 84 to generate a conjunctive output via the output systems 95, such as emergency visuals and an audio output, as described herein; see ¶[0043-0044] for evasive maneuverings).

REGARDING CLAIM 12, Rothfuss in view of Sweeney remain as applied above to claim 7, and further, Sweeney also teaches, the processor is configured to perform the action determination processing when detecting; as the state of the another moveable body to be a stop of the another moveable body located in a travel direction of the moveable body on a traveling road of the moveable body while the moveable body is traveling (Sweeney: [0057] Accordingly, the output devices 240 can present the intention output 237 to the external entities (e.g., human drivers stopped at the intersection or waiting to turn into the AV's 200 path, or pedestrians waiting to cross the road on which the AV 200 travels). The intention output 237 executed on the output devices 240 can comprise, for example, a set of visual indicators (e.g., flashing forward directional arrows on the AV's 200 side panels and/or halting indicators such as a flashing red palm on the front bumper) specifying that the AV 200 will take the right-of-way through the intersection).

REGARDING CLAIM 17, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, an input interface configured to acquire the surrounding image (Rothfuss: [0027] The device 10 shown initially comprises sensors 11 for detecting 2, 6 of the traffic situation and reaction of the road user, which include a video camera 12, stereo video camera 13).

REGARDING CLAIM 18, Rothfuss in view of Sweeney remain as applied above to claim 17, and further, Rothfuss also teaches, A moveable body comprising the imaging apparatus of claim 17 (Rothfuss: A moveable body comprising the imaging apparatus of claim 17).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss (DE 102014111023 A1) in view of Sweeney (US 20170240098 A1) as applied to claim 7 above, and further in view of Sorokin (US 10906456 B2).

REGARDING CLAIM 10, Rothfuss in view of Sweeney remain as applied above to claim 7, and further, Rothfuss also teaches, the processor is configured to perform the action determination processing when the state of the another moveable body is detected to be a stop while traveling in an oncoming lane (Rothfuss: [0032] The lane 72 of the vehicle 71 is blocked here by a construction site 73 and forces the vehicle 71 to allow a vehicle 75 approaching on the opposite lane to pass. This carriage 75, however, slows down the journey and comes to a standstill. The ambiguity of this traffic behavior of the car 75 causes the vehicle 71 to interact 4 after an evaluation 3 of the traffic situation, for example a brief flasher to signal the car 75 that the vehicle 71 is planning to give it priority when passing the construction site 73 to admit. The carriage 75 for its part reacts to this signal in that it seeks eye contact with the passenger of the vehicle 71 or starts slowly. The vehicle 71 now correctly interprets this reaction to the effect that the wagon 75 takes the priority granted to it, and consequently stops the driving maneuver 9 until the wagon 75 has completely passed the vehicle 71 before it begins its journey and the construction site 73 happened.).
Rothfuss in view of Sweeney do not explicitly disclose, as the state of the another moveable body during a right turn by the moveable body at an intersection.
However, in the same field of endeavor, Sorokin teaches, “Example: Automated vehicle A is driving along a road. Vehicle B would like to turn left out of an entranceway across the lane of the automated vehicle. The automated vehicle calculates (e.g. via a cost/benefit function) that it allows the other road user to go first although it has the right of way (since the traffic light ahead is red anyhow). The maneuver “Brake” results from this. As far as no security objections speak against it, the intention (Let in) is communicated and the maneuver is carried out” (Sorokin: (Col. 1, Ln. 65 - Col. 2, Ln. 6)); “The vehicle herein assumes a passive “altruistic” role and thus makes a movement of the other road user possible. As an example, this intention is implemented in the following situations: Waiving the right of way to de-escalate a critical traffic situation” (Sorokin: (Col. 3, Ln. 15-20)); “Therein, the maneuver T.sub.rA leads to an adverse impact of the maneuver T.sub.rB of vehicle B, since the rule “Right before left” is used, which leads to a claim to the right of way of vehicle B” (Sorokin: (Col. 7, Ln. 18-21)); [FIG. 2] the state of the another moveable body during a right turn by the moveable body at an intersection can be observed (Sorokin: [FIG.2]), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify methods for determining ambiguous traffic situations disclosed by a modified Rothfuss to include cross-lane turning resolution taught by Sorokin. One of ordinary skill in the art would have been motivated to make this modification in order to alleviate ambiguous right-of-way circumstances, to prevent collision in a roadway where automated and non-automated vehicles co-exist.

REGARDING CLAIM 11, Rothfuss in view of Sweeney remain as applied above to claim 7, and further, Rothfuss in view of Sweeney do not explicitly disclose, the processor is configured to perform the action determination processing when detecting, as the state of the another moveable body, that the another moveable body traveling behind the moveable body in a second lane during merging of the moveable body from a first lane to the second lane is traveling at constant speed such that the speed does not change by a predetermined amount or more.
However, in the same field of endeavor, Sorokin teaches, “Allowing another road user to merge in upon its request with or without a claim to the right of way of the other road user (with a claim to the right of way, for example, late merging in the case of a lane ending on a multi-lane road)” (Sorokin: (Col. 3, Ln. 21-24)); “Situational example “Merge 1”: if the other road user is obligated to allow the automated vehicle to merge, but does not show any sign of doing this, the automated vehicle communicates the intention “Drive on” with the specification “Assert right of way” (demanding, e.g. red color, increased frequency). Situational example “Merge 2”: if the (Sorokin: (Col. 4, Ln. 1-10)); “Non-automated vehicle B would like to merge into the gap between vehicle C and automated vehicle A. For example, this traffic situation occurs when vehicle B performs a passing maneuver. However, the traffic situation is also typical for a narrowing of the road, where two lanes lead into the same direction and are merged into a single lane” (Sorokin: (Col. 6, Ln. 30-35)); “At step 310, by means of the automated vehicle A, the desire of vehicle B to merge between automated vehicle A and vehicle C is detected. This desire and the maneuver associated therewith of vehicle B conflicts with the maneuver of automated vehicle A. Therefore, at step 320, the intention “Let in” is associated with the maneuver of automated vehicle A. Therein, since only a slight danger for vehicle B can arise, only a slight danger potential is additionally associated with the maneuver at step 330. In addition, the right-of-way situation is analyzed and it is detected that vehicle A has the right of way” (Sorokin: (Col. 7, Ln. 56-67)); the processor is configured to perform the action determination processing when detecting, as the state of the another moveable body, that the another moveable body traveling behind the moveable body in a second lane during merging of the moveable body from a first lane to the second lane is traveling at constant speed such that the speed does not change by a predetermined amount or more can be observed (Sorokin: [FIG. 3]), for the benefit of alleviating ambiguous right-of-way circumstances, to prevent collision in a roadway where automated and non-automated vehicles co-exist.
In this case, “merging” is interpreted as implicitly disclosing "traveling at constant speed such that the speed does not change by a predetermined amount or more".
.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss (DE 102014111023 A1) in view of Sweeney (US 20170240098 A1) as applied to claim 1 above, and further in view of Poon (US 20130325563 A1).

REGARDING CLAIM 13, Rothfuss in view of Sweeney remain as applied above to claim 1, and further, Rothfuss also teaches, output information with an instruction to perform the first action to the moveable body via the output interface; and determine the second action of the moveable body based on the state of the candidate passenger detected from the surrounding image after the first action by the moveable body (Rothfuss: [0030] software 42 therefore uses a horn 55 of the interaction device 51 for signaling 5 of the interaction 4 in order to draw attention to the vehicle 61. Its video camera 12 now detects how the people 65 move away from the zebra crossing 64; [0032] the vehicle 71 to interact 4 after an evaluation 3 of the traffic situation, for example a brief flasher to signal the car 75 that the vehicle 71 is planning to give it priority when passing the construction site 73 to admit. The carriage 75 for its part reacts to this signal in that it seeks eye contact with the passenger of the vehicle 71 or starts slowly. The vehicle 71 now correctly interprets this reaction to the effect that the wagon 75 takes the priority granted to it, and consequently stops the driving maneuver 9 until the wagon 75 has completely passed the vehicle 71 before it begins its journey and the construction site 73 happened; [0033] if the gesture of the traffic policeman 85 is not clear and this is detected by the evaluation, the vehicle 81 stops before entering the intersection and signals to the traffic policeman 85 through an interaction 4, for example by a flasher, the intention to pass the intersection . The traffic policeman 85 reacts to this interaction 4 with a sweeping gesture in order to wave the vehicle 81 straight ahead across the intersection.).
Rothfuss in view of Sweeney do not explicitly disclose, state of a candidate passenger, and the processor configured to detect an image of a candidate passenger of the moveable body, which transports passengers from the surrounding image capturing surroundings of the moveable body; determine an action of the moveable body based on a state of the candidate passenger; determine the first action of the moveable body based on a state of the candidate passenger detected from the surrounding image.
However, in the same field of endeavor, Poon teaches, (Poon: see all ¶'s[0008-0011]), for the benefit of locating prospective customers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify methods for determining ambiguous traffic situations disclosed by a modified Rothfuss to include identifying prospective customers and determining actions or intentions of prospective customers taught by Poon. One of ordinary skill in the art would have been motivated to make this modification in order to locate prospective customers.

REGARDING CLAIM 14, Rothfuss in view of Sweeney and Poon remain as applied above to claim 13, and further, Poon also teaches, the processor is configured to detect the state of the candidate passenger based on at least one of a movement direction of the candidate passenger, a direction of a face or gaze of the candidate passenger, and movement of a hand or foot of the candidate passenger (Poon: see all ¶'s[0008-0011]).

REGARDING CLAIM 15, Rothfuss in view of Sweeney and Poon remain as applied above to claim 13, and further, Rothfuss also teaches, the processor is configured to determine the first action and the second action to be at least one of move forward, move backward, stop, decelerate, change course, turn on lights, flash headlights, activate turn signal, honk horn, external display, maintain current state, output audio, and project a predetermined image (Rothfuss: [0030] cited supra; [0032] cited supra).

REGARDING CLAIM 16, Rothfuss in view of Sweeney remain as applied above to claim 13, and further, Rothfuss also teaches, the processor is configured to determine the first action and the second action in accordance with a predetermined order of priority from among move forward, move backward, stop, decelerate, change course, turn on lights, flash headlights, activate turn signal, honk horn, external display, maintain current state, output audio, and project a predetermined image (Rothfuss: [0030] cited supra; [0032] cited supra).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rothfuss (DE 102014111023 A1) in view of Poon (US 20130325563 A1).

REGARDING CLAIM 21, Rothfuss remains as applied above to claim 19, and further, Rothfuss in view of Poon teaches, detecting an image of a candidate passenger of the moveable body, which transports passengers from the surrounding image; determining a first action of the moveable body based on a state of the candidate passenger; outputting information with an instruction to perform the first action to the moveable body; and determining a second action of the moveable body based on the state of the candidate passenger detected from the surrounding image after the first action by the moveable body (Rothfuss in view of Poon: Limitations and motivations addressed, see claim 13 (supra)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MIELENZ (DE 102017206344 A1)
BREUEL (DE 102012009297 A1)
MEYHOFER (US 10077007 B2)
ROSS (US 9969326 B2)
WELLINGTON (US 10726280 B2)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663